Order filed March 13, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00936-CR
                                   ____________

                    MICHAEL WAYNE COMEAUX, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 174th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1275099


                                       ORDER
      The reporter's record in this case was due December 12, 2011. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record from Wong
Lee. The record has not been filed with the court.

      We order Wong Lee to file his portion of the record in this appeal on or before
April 12, 2012.

                                     PER CURIAM